PER CURIAM.
Petitioner Olen W. Cheshire was disbarred by Order of this Court May 27, 1959. State ex rel. Florida Bar v. Cheshire, Fla., 112 So.2d 569.
The matter returns to us for consideration upon Cheshire’s petition for reinstatement. Rule 11.10, Integration Rule of The Florida Bar, 31 F.S.A. After a thorough hearing, the Referee found that the petitioner “has rehabilitated himself and now occupies a respectable position in society.” He recommended that the petitioner be reinstated to membership in The Florida Bar. The Board of Governors concurs in the findings and recommendations of the Referee. Our examination of the record, including the transcript of testimony, leads us to approve the recommendation of the Referee and the judgment of the Board of Governors.
It is ordered that the Petitioner Olen W. Cheshire be and he is hereby reinstated to membership in good standing in The Florida Bar, together with all privileges and responsibilities appertaining thereto. This Order shall take' effect immediately upon filing.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, DREW and THORNAL, JJ„ concur.